 ','1-''
_. .:..-·.~
                '
              ,__   -
     AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case.(Modified)                                                               Page 1 of!   lL)
                                         UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                JUDGMENT IN A CRIMINAL CASE
                                                                                  (For Offenses Committed On or After November 1, 1987)
                                     v.

                        Francisco Rutillo-Gilesbritto                             Case Number: 3:19-mj-21731

                                                                                  Kris J. Kraus
                                                                                  Defendant's Attorney
                                                                                                                       ILED·
      REGISTRATION NO. 74428008                                                                               G.          ~--~·
      THE DEFENDANT:                                                                                       •       ·. A_P_R _2 5 201. 9 .•
       1ZJ pleaded guilty to count(s) l_o.:..:f.:..:C.:..:o.:..:m=p._l_a1_·n:._t_ _ _ _ _ _ _ _ _ _-+~~f'<P'*mt.IT"1rr77i'~~-I
                                       -                                                             SO     -·    '  0  '  .   OURT
       D was found guilty to count(s)                                                                BY UTHERN DISTRICT Of" CAl.IFORNIA
           after a plea of not guilty.                                                                       ----- ~ - - ·· ·· ---~--""'-'-1
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

       Title & Section                 Nature of Offense                                                            Count Number(s)
       8:1325                          ILLEGAL ENTRY (Misdemeanor)                                                  I

           D The defendant has been found not guilty on count( s)
                                                                              -------------------
           0 Count(s)                                                              dismissed on the motion of the United States.
                        -----~------------


                                                       IMPRISONMENT
                  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
           imprisoned for a term of:

                                     D TIME SERVED                                                                     days

           IZI Assessment: $10 WAIVED IZI. Fine: WAIVED
           IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
           the defendant's possession at the time of arrest upon their deportation or removal.
            D Court recommends defendant be deported/removed with relative,                           charged in case


                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
           of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
           imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
           United States Attorney of any material change in the defendant's economic circumstances.

                                                                               Thursday, April 25, 2019
                                                                               Date· of Imposition of Sentence


                                                                                :Ai icfiae [ ]. Seng
                                                                                HONORABLE MICHAEL J. SENG
                                                                                UNITED STATES MAGISTRATE JUDGE



           Clerk's Office Copy                                                                                                 3: 19-mj-21731
